DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is for application 16/791,151 filed on 2/14/20 including claims 1-33, out of which claims 21-33 have been cancelled and remaining claims 1-20 are pending consideration..
Allowable Subject Matter
Claims 1-20  are allowed
The prior art of record does not disclose directly or indirectly following limitations in combination with rest of limitations of claims.
As recited by claim 1;
	determining an event related to a multimedia multicast-broadcast service (MBMS) service in a receive only mode (ROM) session in response to  UE information related to the MBMS service not being broadcasted by a serving cell after transmission of a first interest indication for the MBMS service to the serving cell, the first interest indication indicating that the MBMS service is of interest to the UE, and the event indicating one of,
 the MBMS service through the ROM session is not of interest to the UE, or the UE is not in reception of the MBMS service through the ROM session; and 
transmitting a second  interest indication for the MBMS service to the serving cell through the ROM session, the second interest indication corresponding to the event	
As recited by claim 18;
	determine an event related to a multimedia multicast- broadcast service (MBMS) service a receive only mode (ROM) session in response to UE 7Atty. Dkt. No. 2557-003159-USU.S. Application No. 16/791,151 information related to the MBMS service not being broadcasted by a serving cell after transmission of a first interest indication for the MBMS service to the serving cell, the first interest indication indicating that the MBMS service is of interest to the UE, and  the event indicating one of ,  the MBMS service through the ROM session is not of interest to the UE,_ or 
the UE is not in reception of the MBMS service through the ROM session; and 
second interest indication for the MBMS service to the serving cell through the ROM session, 
the second interest indication corresponding to the event.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Novak et al (US 20140078976) discloses Devices and methods are provided for device-assisted interference management in heterogeneous wireless network environments. A mobile station (MS) assists a serving access point (AP) in assigning radio resources according to the interference management capabilities of the MS, the serving AP, and one or more neighboring interfering APs on the downlink, or alternatively, to one or more neighboring APs with interfering mobile stations on the uplink. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached on Monday through Friday from 9 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached at telephone number (571)272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a 
USPTOsupplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
2647